179 Conn. 309 (1979)
FRANCIS H. MALONEY, COMMISSIONER OF THE DEPARTMENT OF CHILDREN AND YOUTH SERVICES
v.
STATE OF CONNECTICUT
(THREE CASES)
Supreme Court of Connecticut.
Argued November 15, 1979.
Decision released December 4, 1979.
LOISELLE, BOGDANSKI, SPEZIALE, PETERS and HEALEY, JS.
*310 William F. Gallagher, special assistant state's attorney, with whom, on the brief, was Michael J. Whalen, juvenile court advocate, for the appellant (state in each case).
Cornelius F. Tuohy, assistant attorney general, with whom, on the brief, was Carl R. Ajello, attorney general, for the appellee (plaintiff in each case).
PER CURIAM.
The plaintiff's counsel during oral argument before us disclosed that the three orders of commitment which are the subject of these appeals have expired. Thus, any controversy which may have existed between the parties regarding the power of the juvenile court to impose in its order of commitment conditions, which the commissioner of the department of children and youth services was to follow regarding the care of the minor delinquent children involved, necessarily became moot. Appellate jurisdiction requires that there be an actual controversy; it is not the province of appellate courts to decide moot questions. United Liquors of Connecticut, Inc. v. Teamsters Local 443, 179 Conn. 211, 212, 425 A.2d 1262 (1979); Harkins v. Driscoll, 165 Conn. 407, 409, 334 A.2d 901 (1973).
The appeal of the defendant in each case is dismissed as moot.